Citation Nr: 0627188	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  97-15 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.  


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
January 1984.  He has been determined to be incompetent for 
VA purposes, and a guardian has been appointed.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied reopening the claim for service connection 
for a low back disorder and denied service connection for a 
cervical spine disorder.

The veteran had perfected appeals for the following issues: 
(1) whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder; (2) service connection for a left hip disorder; and 
(3) service connection for an ulcer disorder.  Those issues 
are no longer part of the current appeal.  Specifically, 
service connection for a psychiatric disorder was awarded in 
an August 2004 rating decision and assigned a 100 percent 
disability evaluation.  Thus, that issue is no longer on 
appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. 
Cir. 1997) (notice of disagreement following denial of a 
particular claim for service connection cannot be construed 
as a notice of disagreement following the granting of service 
connection for that claim); Hamilton v. Brown, 4 Vet. App. 
528 (1993)(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (a 
notice of disagreement ceases to be valid if the RO grants 
the benefit sought on appeal, or the veteran withdraws the 
appeal).

As to the claims for service connection for a left hip 
disorder and an ulcer disorder, in April 2002, the veteran's 
representative submitted a statement in writing stating that 
the veteran wanted to withdraw his appeal as to these two 
issues.  She reiterated such in a January 2003 letter.  Thus, 
these issues are considered withdrawn.  38 C.F.R. § 20.204 
(2005).

In October 1998, the Board denied reopening the claim for 
service connection for a low back disorder and service 
connection for a cervical spine disorder.  The veteran 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (Court).  In December 2000, the Court 
vacated the Board decision and remanded the claims for 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), which had been passed while the claims were in 
appellate status.  When the case came back to the Board, it 
remanded the issues for additional development and 
adjudicative action.  The case has been returned to the Board 
for further appellate review. 


FINDINGS OF FACT

1.  The application to reopen the claim for service 
connection for a low back disorder was denied in a December 
1992 rating decision.  The veteran did not appeal the 
decision.  

2.  The evidence received since the December 1992 rating 
decision bears directly and substantially upon the issue of 
entitlement to service connection for a low back disorder, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  In February 2006, the RO informed the veteran, through 
his representative, that he had failed to appear for several 
VA examinations that had been scheduled in January 2006.  It 
asked the veteran to inform VA why he did not show up or if 
he wanted to be rescheduled.  

4.  In February 2006, the veteran's representative asked that 
the veteran be rescheduled for the examinations.

5.  The record reflects that examinations were scheduled in 
March 2006, and the veteran failed to appear for the 
examinations.

6.  In a May 2006 supplemental statement of the case, the RO 
informed the veteran that he had failed to appear for VA 
examinations in January 2006 and March 2006 and provided him 
with 60 days to respond.  

7.  There is no evidence of record of "good cause" which 
would excuse the veteran's failure to report for the 
scheduled examination in March 2006.  


CONCLUSION OF LAW

1.  The December 1992 rating decision, which denied reopening 
the claim for service connection for a low back disorder, is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 20.302(b), 20.1103 (2005).

2.  The evidence received since the December 1992 rating 
decision is new and material, and the claim is reopened.  38 
U.S.C.A. §§ 5103A, 5107, 5108 (West 2002) 38 C.F.R. 
§ 3.156(a) (2002).

3.  The claims for whether new and material evidence had been 
submitted to reopen the claim for service connection for a 
low back disorder and entitlement to service connection for a 
cervical spine disorder are denied due to failure to report, 
without good cause, for a VA compensation examination.  
38 C.F.R. § 3.655(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist

The VCAA (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005)) imposes obligations on 
VA in terms of its duty to notify and assist claimants.  
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.

Initially, it must be noted that during the pendency of this 
appeal, on March 31, 2006, the Court issued a decision in the 
appeal of Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
establishes new requirements regarding the VCAA notice and 
reopening claims.  The Court held that the VCAA notice must 
include the bases for the denial in the prior decision and 
describe what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Id.  Therefore, the question of what constitutes new 
and material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance).

In the present appeal, the VCAA notice to the veteran, while 
it addressed the fact that the veteran needed to submit new 
and material evidence to reopen the claim for service 
connection for a low back disorder, it did not include a 
description of what evidence would be necessary for the 
veteran to reopen the claim for service connection for a low 
back disorder.  Despite the inadequate notice, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The veteran's claim is being reopened 
due to the submission of new and material evidence, and the 
RO's failure to inform the veteran of the evidence needed to 
reopen his claim is harmless error.

VA advised the veteran of the essential elements of the VCAA 
in an October 2003 letter, which was issued after initial 
consideration of the claims on appeal (and which timing will 
be addressed below).  VA informed the veteran that it would 
make reasonable efforts to help him get the evidence 
necessary to substantiate his claims for service connection, 
but that he must provide enough information so that VA could 
request any relevant records.  It told him that it would 
obtain any records held by a government agency.  The veteran 
was informed of the types of evidence needed in a claim for 
service connection and told the veteran that he was being 
given an opportunity to provide VA with additional medical 
and non-medical evidence which was not already on file.  The 
October 2003 letter therefore provided notice of all four 
elements that were discussed above.  

As noted above, the October 2003 VCAA letter was issued after 
the initial determination of the claims on appeal; however, 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  First, these claims were filed prior 
to the passage of the VCAA, and therefore it was impossible 
for a letter to be sent to the veteran prior to initial 
consideration of the claims.  Second, following the issuance 
of the letter, the veteran had an opportunity to supplement 
the record and participate in the adjudicatory process after 
the notice was given.  The claim was subsequently 
readjudicated by the RO in May 2006, when it issued a 
supplemental statement of the case.  For these reasons, the 
veteran has not been prejudiced by the timing of a fully-
compliant VCAA letter.  See Bernard, 4 Vet. App. 384.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  In 
a March 2006 letter, VA provided the veteran the above-
described elements.  

VA has obtained VA medical records and private medical 
records identified by the veteran.  VA has also provided the 
veteran with examination in connection with his claims.

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); 
Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

II.  New & Material Evidence

The last final decision that addressed the veteran's claim 
for service connection for a low back disorder was in 
December 1992, when the RO denied reopening the claim.  The 
veteran did not appeal that decision, and it became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2005).

A decision by the RO may not thereafter be reopened and 
allowed except if the claimant submits new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  Under that 
regulation, if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, VA 
shall reopen the claim and review the former disposition of 
the claim. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996). 

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

The Board finds that new and material evidence has been 
submitted to reopen the claim.  The claim for service 
connection for a low back disorder had been denied because it 
had been determined that no chronic low back disorder had its 
onset in service.  The veteran submitted a medical opinion 
from a private physician in January 2002, who determined that 
the veteran had incurred an injury to his low back that had 
caused a chronic low back disorder.  As such, the record now 
includes evidence indicating the veteran developed a chronic 
low back disorder in service, which was missing at the time 
of the 1992 rating decision, bears directly and substantially 
upon the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of a claim for service connection.  See 38 
C.F.R. § 3.156(a).  Therefore, the Board finds that the 
additional evidence submitted since December 1992 rating 
decision constitutes new and material evidence which is 
sufficient to reopen the claim for service connection for a 
low back disorder, and the claim is reopened.


III.  Service Connection

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b) (2005).  However, 
when an examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for an increased 
rating, the claim shall be denied.  Id.; see also 38 C.F.R. 
§ 3.160(b) (2005) (defining "original claim" as an initial 
formal application on a form prescribed by the Secretary).  

In this case, the veteran's claim for service connection for 
a cervical spine disorder is an "other original claim," and 
the claim for service connection for a low back disorder is a 
"reopened claim for a benefit which was previously 
disallowed.  See id.

In June 2001, the Board remanded these two claims for 
additional development and adjudicative action, to include 
having the veteran undergo VA examinations to determine if 
the current disabilities had their onset in service.  The 
veteran underwent VA examinations, but the examiner failed to 
address the etiology of the veteran's low back and cervical 
spine disorders.  Thus, the RO determined that the veteran 
needed to undergo another examination.

In a February 2006 letter to the veteran's representative, VA 
informed the veteran that he had failed to appear for 
examinations scheduled in January 2006.  It stated that 
failure to report for the examination would result in a 
decision being made on the issues.  It offered the veteran an 
opportunity to express a willingness to have his examination 
rescheduled.  

In a letter received by the veteran's representative in 
February 2006, she stated the veteran wanted to be 
rescheduled for the examinations and asked that both she and 
the veteran be informed of the date, time, and place of the 
examinations.

The record reflects that the VA Medical Center scheduled the 
veteran for an examination in March 2006.  A notation in the 
record indicates that the Medical Center spoke to the 
veteran, who stated he did not need to attend the 
appointments because he was in receipt of a 100 percent 
evaluation for compensation benefits.  

In the May 2006 supplemental statement of the case, the RO 
informed the veteran that he had failed to appear for the 
January 2006 and March 2006 examinations.  He was provided 
with 60 days to submit comment on the supplemental statement 
of the case.  The record does not reflect that the 
supplemental statement of the case was returned as 
undeliverable, and thus the veteran is presumed to have 
received it.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).  

The Board has reviewed the evidence of record and finds that 
based upon the application of 38 C.F.R. § 3.655(b), the 
veteran's claims for service connection for a low back 
disorder and a cervical spine disorder must be denied.  After 
the veteran failed to report for the January 2006 
examination, the VA Medical Center gave him an opportunity to 
reschedule the examination.  The veteran responded stating he 
wanted the examination rescheduled.  He failed to report for 
the VA examination scheduled in March 2006, and he was 
informed in the May 2006 supplemental statement of the case 
of his failure to report for the March 2006 scheduled 
examination.  He was provided with 60 days to submit comment 
on that finding, and he did not submit any evidence or 
argument as to his reason for not reporting for the 
examination, nor did he ask that the examination be 
rescheduled.  Thus, the Board finds that the veteran has not 
submitted any evidence of "good cause" for his failure to 
report for the March 2006 examination.  See 38 C.F.R. 
§ 3.655(b).  

As stated above, when a veteran is seeking benefits for "any 
other original claim" and "a reopened claim for a benefit 
which was previously disallowed" and fails to appear for the 
examination, without good cause, the claim will be denied.  
Id.  If the veteran chooses to not show for an examination, 
while at the same time pursuing a claim for VA benefits, that 
is his choice, and he must bear any adverse consequences of 
such action.  See id.  VA has taken concerted efforts to 
assist the veteran in the development and adjudication of his 
claims.  For the reasons stated above, the Board finds that 
further action without response or assistance from the 
veteran constitutes a waste of limited government resources.  
See e.g., Grivois v. Brown, 6 Vet. App. 136, 139 (1994).

Accordingly, the claims for service connection for a low back 
disorder and cervical spine disorder are denied pursuant to 
38 C.F.R. § 3.655(b).


ORDER

The claims for entitlement to service connection for a low 
back disorder and a cervical spine disorder are denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


